﻿
I am pleased to convey to you, Sir, on behalf of the Government and people of the Hashemite Kingdom of Jordan, the warmest congratulations on your election as President of the General Assembly at its forty-third session. Your election to that exalted office undoubtedly indicates the high standing of your country, Argentina, and at the same time confirms your well-known ability and experience and your great diplomatic skill, which will certainly be of the greatest assistance to us in ensuring the success of our work and the achievement of the desired results. 
In like manner I am happy to express thanks to your predecessor, Mr. Peter Florin, for the consummate skill with which he presided over the work of our last session, which had a major impact in terms of the marked successes it achieved.
It also gives me pleasure, at the outset of my statement, to convey to the Secretary-General, Mr. Javier Perez de Cuellar, the gratitude and appreciation of the Government and people of my country for his continuing efforts to strengthen the role of the United Nations and for this year's valuable report on the work of the Organization, which in our view will represent an extremely important contribution to the success of our deliberations at the current session. We wish him every success in the tasks before him. 
The decision to award the Nobel Peace Prize for 1988 to the United Nations peace-keeping forces is for us a source of the greatest gratification and pride. The award, coming as it does at this precise juncture, transcends any narrow sense of tribute-paying and conveys the widest recognition and strongest intimation of the vital and essential role that the United Nations continues to play in the preservation and maintenance of international peace and security. The decision demonstrates a just evaluation of the significance of the role of the United Nations and is a triumph for the multilateral principle in action. The Norwegian Nobel Committee was correct in pointing out that the United Nations peace-keeping forces represent the manifest will of the community of nations to achieve peace through negotiation, and that the forces, by their presence, have made a decisive contribution to the initiation of real peace negotiations. On this momentous occasion, I extend sincerest congratulations to the Secretary-General, to whom, because of the role he has assumed and the active contribution he has made, must go a great deal of the credit for the award of this most prestigious Prize.
We participate in the present session of the General Assembly imbued with the hope of working in co-ordination with Member States with c view to reaching the best possible results, particularly since the problems facing mankind are of a global character and thus require that the international community share in their solution. In so doing, there is no alternative to dialogue, diplomacy and negotiation, which are a moral imperative and a logical prerequisite for the creation of a better world.
My country believes that the United Nations, whose Charter was drawn up in the higher interest of all Member States, continues to be indispensable to the world's people, and that the full utilization of its capabilities and States' vigilance in being guided by its Charter in the formulation of their foreign policies will enhance the Organization's effectiveness and strengthen its role in the settlement of conflicts, the solution of regional and international problems and the maintenance of international peace and security.
Proceeding from Jordan's commitment to the Charter, we reaffirm that the principles of the United Nations and its authority are two pillars which are indissolubly linked with the implementation of the resolutions adopted by it. We therefore reject partiality and selectivity in the application of its resolutions, particularly those involving such political and moral principles as the inadmissibility of the acquisition of territory by force, the rejection of foreign occupation, the peaceful settlement of disputes and the right of peoples to self-determination, we consider such resolutions, particularly those relating to the questions of Palestine, the Middle East, Lebanon, the Iraq-Iran conflict, Namibia, Cyprus and Kampuchea, to be vital and to be reinforced by the purport of the relevant international instruments..
This session of the General Assembly is perhaps distinguished by the fact that it comes in the midst of new developments and positive changes at the international level, as exemplified by the climate of international harmony that has accompanied the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles and made possible substantial breakthroughs with respect to numerous regional problems - in Afghanistan, Central America, Kampuchea, Namibia and Angola - and by the highly positive development in the context of the Iraq-Iran conflict represented by the cease-fire and the trend towards peace. This should encourage и and provide us with the incentive to step up the efforts made to address the long-standing issues and problems that currently jeopardize regional and international security and stability, including the Middle East problem, at the core of which is the question of Palestine, and the policy of apartheid in South Africa. 
We are thus hopeful that all the positive developments and all the indications of detente that we have witnessed in the past year will be channelled towards strengthening the United Nations itself, particularly the Security Council, and will enable it to fulfil the role required of it in the current situation.
There can be no doubt that the efforts made by the Secretary-General and his personal assistants highlight in an unequivocal manner the importance of the United Nations in devising solutions to pending issues. We have evidence of that in the long and sustained efforts made under the leadership of the Secretary-General until they were crowned by success in the signing of the Afghanistan Accords, the successful entry into force of the cease-fire arrangements between Iran and Iraq and the subsequent talks embarked upon with a view to terminating the state of war and achieving a comprehensive and just settlement of the conflict between the two neighbouring countries
In this connection, and at a time when we recognize the urgent need to strengthen the role and effectiveness of the United Nations and give it the thrust it needs to have a new reign in pursuing the tasks, activities and responsibilities entrusted to it, it is also evident that the Organization's financial crisis is becoming increasingly acute, to the point where it dangerously jeopardizes the continuity of the Organization's work and perhaps its very existence, and thus threatens to destroy the hopes placed in it by mankind.
We are even more saddened and concerned by the fact that the roots of the crisis do not lie in any inability to pay but stem, rather, from a serious decline in respect for the legal, political and moral commitment to the United Nations and the principles for which it stands. This being the case, the focus must be on addressing the crisis more as a problem arising out of the decisions made by States than as one of tapping resources. 
This does not absolve us from recalling that the immediate causes of the crisis are default, withholding and procrastination by certain States in the payment of their assessed contributions on time. This constitutes a breach by those States of one of their most important international obligations to the Organization as the focus of mankind's hopes for security and prosperity. Thus, while calling upon those Member States to respond to the appeals of the Secretary-General to pay their overdue contributions now and their future contributions on time, we are hopeful that action will be taken to ensure an effective solution to the Organization's financial crisis over the long term by devising a stable system of financing with a sound organizational structure that will prevent any party from bringing financial pressure to bear to influence the functioning or independence of the Organization.
In presenting our view of the major international issues and problems I will begin with the Middle East region in the very midst of whose conflict, at the core of which lies the question of Palestine, my country, Jordan, finds itself. That region has become a living embodiment of the international community's state of decline and one of the most dangerous hotbeds of tension in the world, just as it has come to mirror the attempts made to diminish the role of the United Nations. There, expansionism prevails, the Organization's impotence in the face of events in the region is evident, and competition among the great Powers has found such fertile soil that the legitimate interests of the peoples of the region take second place to theirs.
More than 21 years of Israeli occupation of the West Bank, the Gaza Strip and the Syrian Arab Golan Heights have now elapsed. At the outset, Israel claimed that it was prepared to withdraw from those territories as part of a comprehensive settlement that would guarantee its peace and security. The falsity of that claim has become clear so that all are now convinced that Israel has no intention of withdrawing from the territories it has occupied. From the beginning of the occupation it set about annexing Arab Jerusalem and implanting settlements in the West Bank and the Gaza Strip and it proceeded to destroy their separate economic structures. At the same time it showed persistent opposition to Arab and international peace moves and initiatives and to the United Nations resolutions relating to the Arab-Israeli conflict. Deluded by its military success in 1967 Israel persisted in endeavouring to go against the logic of history and the Charter of the United Nations by changing the temporary character of its occupation into a permanent reality without regard for the lessons of history and without calculating the consequences. 
These circumstances, created as they are by Israel and by the practices it has continued to pursue for 21 years circumstances which do not provide a fitting background for the co-existence of peoples and which constitute a grave obstacle to the potential for peace rather than a sound basis for its achievement have begotten and provoked a very major development in the context of the question of Palestine and the Middle East problem as a whole. And that is the uprising of the Palestinian Arab people under occupation in all parts of the West Bank and the Gaza Strip, an event the developments of which are followed by the whole world through political news reports and the international media which have brought out Israelis true character and revealed the horror and abomination of its oppressive practices directed against a defenceless civilian population which rejects occupation. The uprising has underscored the consensus of the Palestinian people on rejecting and resisting the occupation and has conveyed to the conscience of the world a cry for help in bringing that occupation to an end just as it has brought home to Israel that the mere passage of time since the occupation began does not make that a fait accompli has been irrevocably established and that the question is closed. To attribute the uprising to causes other than the sense of frustration and despair at finding a way out of the impasse of occupation that is felt by citizens under occupation is tantamount to an attempt to ignore the true state of affairs. Most unfortunately the negative and savage approach adopted by the Israeli occupation authorities in coping with the uprising indicates that Israeli attitudes are still dominated by ideas of intimidating the inhabitants of the occupied territories and using force and violence as means of settling the conflict. Instead of reconsidering its erroneous posture and responding immediately to Arab or international peace initiatives or even initiatives proposed by its friends Israel has resorted to procrastination and manoeuvre as well as to persistent talk of what is rejected by the Arabs and internationally unacceptable, for the purpose of perpetuating the occupation and implementing its unlawful schemes. In the same way, it has engaged in attempts to impose a blackout on what is happening in the West Bank and the Gaza Strip in order to conceal the full extent of the force and violence with which the array of occupation confronts defenceless Palestinian citizens. 
Jordan, which has lived through the tragedy of the Palestinian people in all its dimensions from the very beginning and which bears the greater part of the burden of its humanitarian, economic, social and political impact, has always called for reason, moderation and the search for a just and durable solution. In adopting that course, its people has identified itself with the hopes and travails of the Palestinian people. In 19S0, Jordan united its destiny with that of the West Bank voluntarily and of free choice in a constitutional unity, achieved through democratic methods, which stipulated that both banks of the Jordan would respect the historical rights of the Palestinian people and preserve their rights in any settlement in keeping with international law. The union of the two banks forms the basis in international law and the principles of international legitimacy on which Jordan relied in its political moves to end the Israeli military occupation of the West Bank begun in 1967, in its turn. Security Council resolution 242 (1967), which was adopted by consensus, also gave concrete expression to the importance and legitimacy of Jordan's legal role in working for, and demanding, an end to the occupation. Jordan nevertheless responded positively to the situation which emerged on the Arab scene in 1374 with the proclamation of the Palestine Liberation Organization as the sole, legitimate representative of the Palestinian people. Despite the fact that our acceptance of that situation created something of a duplication of roles, we coped with it by endeavouring to reconcile our role in Jordan, under the umbrella of constitutional unity between the two peoples and international law, with that of the Palestine Liberation Organization as the sole, legitimate representative of the Palestinian people. We were, accordingly, prompt to lend it our support in international forums, to co-operate with it in order to facilitate its political action and to secure its participation as a key party to international peace initiatives, particularly in the light of the declared positions of the United States and Israel to the effect that they would refuse to deal with the Palestine Liberation Organisation.
Just as Jordan responded to the call made to it by the Arab States at the 1974 Rabat Summit to continue to deal with the West Bank through Jordanian institutions in order to support the steadfast resistance of the Palestinian people under occupation, it has also responded, further to the Arab Summit Conference held at Algiers last June, to the desire of the Palestine Liberation Organization, the sole, legitimate representative of the Palestinian people, and in accordance with the inter-Arab policy on the matter, to stress the Palestinian identity of the land of Palestine both formally and substantively by severing the legal and administrative link between the two Banks. That may perhaps also prompt the States concerned, whether directly Involved or in a position to bring strong influence to bear, to face up more realistically and more seriously to the responsibilities that devolve upon them with respect to the attainment of a just, lasting and comprehensive peace and to enabling the Palestinian people to achieve its legitimate rights and to live in freedom and dignity like all other peoples of the world. For our part, we in Jordan are hopeful that this step will also support the valiant uprising and highlight the role of the Palestine Liberation Organization, the sole, legitimate representative of the Palestinian people, in its endeavour to establish an independent Palestinian State on the soil of the Palestinian homeland. At the same time, we resolutely assert that Jordan will continue to perform its national role as a major party to the Arab-Israeli conflict and to fulfil its duty in assisting the Palestinian, people and supporting its legitimate struggle to achieve its national goals, and we shall do this on the basis of our special and distinctive relationship with the land and people of Palestine. Palestinian identity has at no time been in conflict with or opposition to Jordanian identity. Bather, when we speak of the question of Palestine and ' Palestinian rights, we are referring to a particular land and a specific people that inhabited that land for many centuries before Israel uprooted it in 1948 and dispersed it in the Diaspora going beyond that in 1967 to occupy the entire territory of historical Palestine and place one and a half million Palestinians under its occupation in what is a horrendous prison. This, then, is the problem, and it will only be solved by Israel's withdrawal from the Palestinian and other Arab territories that it occupied in 1967, by respect for the right of the Palestinian refugees to return to their homeland, by enabling the Palestinian people to exercise its inalienable rights, principally its right to self-determination and to establish an independent State on the soil of its homeland, and by guaranteeing the right of all States of the region, including Israel, to live in peace within secure and recognized borders.
In our view, the only way to achieve such a settlement is through Israel's acceptance of and agreement to the holding of the International Peace Conference on the Middle East as the sole means of conducting direct negotiations between all the parties concerned, including the Palestine Liberation Organization, within an international framework, under the auspices of the United Nations and with the participation of the permanent members of the Security Council, on the basis of Security Council resolution 242 (1967) and the various United Nations resolutions relating to the question of Palestine, the rights of the Palestinian people and the Arab-Israeli conflict in general. The United Nations, through its Charter and its resolutions, represents the natural and proper framework for the achievement of such a settlement, particularly since it is the forum which gave rise to the Palestinian issue. There is an urgent need for new thinking by the Israeli leadership, since it must accept the International Conference as representing the only way to a comprehensive, just and lasting settlement, thus breaking the vicious circle of violence, oppression and moral decline. The pretexts advanced by Israel, such as its fear of the possibility of bringing upon itself international pressures which would place its security in danger, have no basis in truth since one of the key goals of the Conference is to overcome mutual suspicion by guaranteeing the security of all, a security that neither of the parties can achieve at the expense of the other. Failing that, we see no secure future for Israel until it withdraws from the occupied territories. 
It cannot have both land and peace, and its security will not come from occupying territory or creating defensible borders. It is genuine peace with the Arabs that will ensure its future and provide it with security. The popular uprising in the West Bank and the Gaza Strip has demonstrated the falsity of Israeli claims that those areas are essential to its security, and Israel has created for itself a security impasse by persisting in its occupation and attempting to subject the Palestinian people by force.
In this connection, we should like to stress that the Security Council, having been established for the purpose of maintaining international peace and security, is entrusted with a unique mandate and accorded certain privileges and because of its political make-up and its international prestige, it is an effective instrument of pressure and action for the convening of the international peace conference on the Middle East, This should take place as soon as possible, given the gravity of the situation with regard to the popular uprising in the West Bank and the Gaza Strip, a situation which also requires the Security Council to remain on the highest state of alert and to face its responsibility by adopting immediate measures to protect the civilian population.
With regard to the situation in Lebanon, we in Jordan call for the full and speedy implementation of all the resolutions adopted by the Security Council on the question, particularly those calling for full and unconditional Israeli withdrawal from Lebanon and the deployment of United Nations forces up to the internationally recognized borders. We call for the restoration of Lebanese sovereignty over all Lebanese territory regardless of any Israeli pretexts for prolonging its occupation of southern Lebanon. This would provide the basis for reconciliation in Lebanon and the restoration of the unity, security and stability of that peaceful country. 
The constitutional crisis through which Lebanon is currently passing is a grave and momentous development, one that requires the co-operation of all parties concerned if they are to reach an agreement reflecting the consensus of all communities and factions in the country on the principle that democracy should be strengthened, on the election of a new President of the Republic and on adhering to an order that will guarantee the unity of the land and people of Lebanon, thereby preventing the advent of a situation that might constitute a step towards the partition of the country. The international community is fully aware of the formidable risks inherent in any partition of Lebanon and the dismantling of its social and political order. Serious damage would be done to the security and stability of the countries of the Middle East region, with a consequent negative impact on international peace and security in general. We pray God that the times of anguish the people of Lebanon is undergoing today will soon turn to times of glory in which it will triumph over the intricacies of the crisis and, through the support and assistance provided to it, achieve overall national reconciliation in a free and united Lebanon, restore the basic economic and social structures of its homeland and achieve the security and prosperity to which it aspires.
Jordan welcomes the recent developments in the Iran-Iraq war in terms of the, cease-fire and the moves for peace through direct negotiations. We view these negotiations as a key mechanism with which the two parties should persevere in their endeavour to discuss all the points at issue and address all the causes and manifestations of the obstinate conflict between the two neighbouring States, with a view to reaching a just, lasting and comprehensive peace ensuring stability, good-neighbourliness and close co-operation between them and all other parties in the region. We call foe efforts to be stepped up to impart to the ongoing negotiations between the two countries the political and moral thrust that will make it possible to discuss the conflict and the pending problems associated with it within a framework of judicious political and diplomatic action. While, in this connection, we call attention to the flexibility and commitment to international responsibility which has characterized the political position of Iraq since the outset of the conflict, and which also continues to guide it in the present negotiations between the two countries, we hope that that will be appreciated and reciprocated in a spirit of goodwill and lead to the signing of the treaty of peace, friendship, co-operation and good-neighbourliness guaranteeing the security, prosperity and progress of the peoples of the region as a whole.
The achievement and signing of the Afghanistan Accords has also been a source of gratification to us, and we hope that they will be implemented in letter and spirit in order to enable the people of Afghanistan to exercise its right to self-determination in such a manner as to ensure the unity, integrity, independence and neutrality of Afghanistan within the framework of commitment to the principle of non-interference in the internal affairs of States. We are happy, in this context, to commend the important role played by the United Nations, and the role and efforts of the Secretary-General personally, which, with the co-operation of the parties concerned, made it possible to achieve such positive results.
Similarly, it is with much hope that we have followed the latest developments towards detente in connection with the problem of Namibia. We therefore endorse the negotiations being conducted by the delegations of Angola, South Africa, Cuba and the United States to pave the way for the independence of Namibia in accordance with Security Council resolution 435 (1976), in the hope that the Secretary-General of the United Nations will be able to announce a beginning of the implementation of that resolution as early as possible this year with a view to achieving independence for Namibia so that it can take its proper place among nations. 
In the same spirit of optimism and support, we have been following the positive developments with respect to the situation in Central America and the signing of the agreement at Esquipulas, in Guatemala, and we hope that a common understanding for the settlement of all the problems of the region and the establishment of security and peace there will be reached. This represents the necessary basis for overcoming the economic and financial problems from which the States of the region are suffering and ensures the security and welfare of their peoples.
In general, the principles on which ray country's policies are based, particularly those relating to the right of peoples to self-determination, non-interference in the internal affairs of States and rejection of occupation, govern its positions on all other international conflicts. In this context, my country welcomes the dialogue that has begun between the parties to the conflict in Kampuchea, with a view to achieving a just and definitive political settlement ensuring the withdrawal of foreign forces and the right to self-determination of the Kampuchean people. We also welcome, in that connection, the recent efforts of the Ministers for Foreign Affairs of the States of Eastern Asia to promote dialogue and achieve the desired settlement.
In like manner, my country also endorses all the moves made to achieve detente and conciliation in the Korean peninsula. The process of dialogue between the two Korean parties must therefore be encouraged in order to build confidence between them as an important and indispensable foundation for the achievement of peaceful unification of the two countries. We will support and endorse that move on the grounds that a united Korea would, in our view, constitute a guarantee of peace, stability and prosperity in that important region of the world. We welcome the idea of both States becoming Members of the United Nations, especially since that would provide an opportunity for them to meet within the United Nations framework in accordance with its principles and work to bring their points of view closer together.
Jordan calls for a speedy peaceful settlement of the Cyprus problem through dialogue between the island's two communities, with a view to achieving a settlement that will ensure the unity and sovereignty of Cyprus and its non-aligned status. The recent meeting between the President of Cyprus, Mr. George Vassilou, with the leader of the Turkish community, Mr. Rauf Denktash, under the patronage of the Secretary-General, was a positive sign and indicated that the two parties to the dispute had the political will and genuine desire for constructive dialogue we hope will continue in an atmosphere of mutual confidence to achieve the desired negotiated settlement. In that connection, we endorse the continuing efforts of the Secretary-General and the good offices he is making available to the parties concerned with that end in view.
The situation in South Africa does not differ greatly from that in the Middle East because the African States suffer from the racist and aggressive policies of the Government of South Africa and because of the practices of oppression, repression and violence that this regime continues to pursue against the oppressed majority of the population in a vain attempt to suppress the national resistance and perpetuate the policy of apartheid. The Government of my country reaffirms its support for and solidarity with its brothers on the African continent in their just struggle, in which the entire international community participates in order to persuade or compel the Government of South Africa to abandon its policy of apartheid and transform the State into a democratic, unitary country. Here again we cannot fail to stress the role of the United Nations in meeting the need to monitor and condemn the co-operation that exists between Israel and South Africa in the military and nuclear fields, because of the threat that co-operation poses to the African continent and the peace and security of the world as a whole.
To complete my presentation of Jordan's viewpoint on the regional and international issues and problems that threaten the security and peace of our peoples, I must refer to the question of disarmament. In our view, disarmament is a basic element in the restructuring of all areas of international relations to establish a comprehensive order of peace, security and prosperity in a world free of violence, in which priority will be accorded to the preservation of human life and the achievement of cultural, scientific and economic progress for human society. That cannot be achieved without eliminating nuclear weapons and other weapons of mass destruction. My country welcomed the conclusion of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles by the two super-Powers with satisfaction. It sees this as the beginning of nuclear disarmament and an important step in preparing the political climate for the continuance of efforts towards comprehensive disarmament. We look forward to the strengthening of the role of the United Nations, to enable it to give the necessary thrust in seizing this historic opportunity and making the process of disarmament and detente permanent and irreversible. 
In conclusion, we believe that the surmounting of the political problems and international conflicts that deplete human potential and waste financial resources will not be enough to achieve peace in the long term if it is not combined with development. This is particularly true since the world economic situation today is far from reassuring would the slow economic recovery achieved by the industrialized countries has not expanded to a degree that ensures its reaching the developing countries, whose progress is essential for the sound development of the world economy as a whole. These countries continue to face deficits in their balance of payments as a result of the fall in commodity prices and growing protectionist trends on the one hand and the rising prices of their imports of manufactured goods on the other. In combination, these factors have led to a drop in exports and foreign currency earnings and consequently aggravated the debt-servicing burdens of the countries concerned. Accordingly, the industrialized countries and the international institutions must take effective measures to enable the developing countries to overcome their economic crises  and they must do this in a context that takes account of the global nature of the world economy and the need for intensification of the North-South dialogue.
